Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of invention Group I, claims 6 – 14 and 15; and of species IA1 in the reply filed on April 29, 2020 is acknowledged. Further, as a result of Applicant’s filing on September 14, 2020, claims 10, 13 and 14 are now canceled, and new claims 21 – 29 are added. Claims 6 – 9, 11 – 12 and 15 – 29 are pending in this application. Claims 16 – 29 have been withdrawn from further consideration subject to restriction requirement. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. US 2007/0198087 A1 (Coleman).

Considering claim 6, Coleman teaches at [0047] a knitted surgical mesh comprising poly-4-hydroxybutyrate or P4HB multifilament yarns, which was knitted into a mesh using a single bar tricot machine. Further, Coleman does not specifically recognize the claimed steps in producing the P4HB filament yarns. However, said limitations are considered to be a product by process limitations. Further, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different from the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 7 – 9, 11 – 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. US 2007/0198087 A1 (Coleman) in view of Leimbach et al. US 2011/0027596 A1 (Leimbach).
Considering claims 7 – 9 and 15, Coleman is silent regarding the coating of the P4HB filaments polymers or oligomers of polyethylene glycol, or polyethylene glycol sorbitan monolaurate. However, Leimbach teaches  polyhydroxyalkanoate fibrous structures that exhibit a Wet Burst of greater than 30 g as measured according to the Wet Burst Test Method and a Geometric Mean Modulus of less than 1320 at 15 g/cm and/or a CD Modulus of less than 1320 at 15 g/cm as measured according to the Modulus Test Method [0005 and 0036]. Further, Leimbach teaches at [0127] that two plies are combined with the wire side facing out. During the converting process, a surface softening agent is applied with a slot extrusion die to the outside surface of both plies. The surface softening agent is a formula containing one or more polyhydroxy compounds such as polyethylene glycol. The solution is applied to the web at a rate of about 5.45% by weight. Therefore, it would have been obvious to one of skill in the art at the time of the invention to apply a coating comprising polyethylene glycol to Coleman’s P4HB mesh when it is desired to provide its surface with a softening material. Furthermore, since polyethylene glycol is among Applicant’s preferred coating materials, it is reasonable to consider that it will provide the same or similar properties as polyethylene glycol sorbitan monolaurate.  
As to the claimed residual amount of coating material on the surface of the mesh, as noted above Leimbach teaches the “solution” of polyethylene glycol is added at a rate of about 5.45 %. Leimbach is silent regarding the concentration of said solution. However, regarding said concentration, and therefore; the amount of polyethylene glycol added to the surface; it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said amount since it has been held that, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed residual percentage of coating is critical and has unexpected results. Further, the steps of scouring and setting the claimed mesh are also considered to be product by process limitations and are addressed similarly to the product by process limitations in claim 6 above.      

Considering claims 11 and 12, Coleman teaches at [0038] that for example, an antibiotic may be added to the devices (mesh) to prevent or treat an infection. The devices may also incorporate autograft, allograft, and/or xenograft materials.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786